DETAILED ACTION
Re Application No. 15/484793, this Office action responds to the amended claims dated 07/08/2021.
At this point, claims 1, 8, 14, and 20 have been amended.  Claims 2-3, 9, 12, 15, 17-19, 21, and 25-26 have been cancelled.  Claims 1, 4-8, 10-11, 13-14, 16, 20, and 22-24 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner notes Applicant’s amended claims dated 07/08/2021; in view of the amended claims, Examiner’s prior claim objections have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1, 8, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “determining a first application has spatial locality in response to data of the first application being stored sequentially or linearly; and reprogramming the register to decrease the size of the buffer in response to determining the first application has spatial locality and a host running the first application” (lines 25-30) is not described in the original specification or claims as filed.  There is only a single mention of “spatial locality” in the specification (¶ 35), and the terms “sequentially” and “linearly” (or any related grammatical terms) do not appear at all.  Additionally, it does not disclose 1) determining if an application has spatial locality, 2) defining “having spatial locality” as being stored sequentially or linearly, or 3) reprogramming a register based on the joint conditions of the first application having spatial locality and a host running the first application.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “program the register to define a size of the buffer in the second memory device, wherein the size of the buffer in the second memory device is increased and the size of the cache in the second memory device is decreased in response to receiving the command to read the data in the first memory device” (lines 7-10) is not described in the original specification or claims as filed.  The specification and claims only disclose increasing the cache and This appears to be an attempt to correct Examiner’s prior claim objection; however, the issue with the limitation was not that the term “write” was used; rather, the issue is that it appears above the antecedent basis “a command to write data” (line 13).
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted above, Applicant has amended claim 1 to recite “program the register to define a size of the buffer in the second memory device, wherein the size of the buffer in the second memory device is increased and the size of the cache in the second memory device is increased in response to receiving the command to read the data in the first memory device” (lines 7-10); however, in the same claim, Applicant also discloses the exact opposite, “program the register to define a size of the buffer in the second memory device, wherein the size of the buffer in the second memory device is decreased and the size of the cache in the second memory device is increased in response to receiving the command to read the data in the first memory device” (lines 14-17).  These limitations directly contradict each other, and as such, it is impossible to give patentable weight to both of them at the same time; accordingly, the claim is indefinite.
Re claims 4-7, 10-11, 13, 16, and 22-24, the claims are rejected as being dependent upon one of claims 1, 8, 14, and 20 above, respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8, 10-11, 13-14, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bearden (US 2004/0205296 A1) in view of DCJTech.info, Hardware Registers, 07/28/2015 [hereinafter “DCJTech”]. 

Re claim 1, Bearden discloses the following:
An apparatus comprising: a first memory a device (Fig 3, disk array 318).  The disk array is a first memory device;
a second memory device including a buffer and a cache (Fig. 4, read cache 420, write cache 418).  The cache (second memory device) is divided into a write cache (buffer) and a read cache (cache);
a controller coupled to the first memory device and the second memory device, the controller comprising a [memory], wherein the controller is configured to: (Fig. 3, device controller 316(A)).  The device controller is coupled arrayed storage device; accordingly, it is coupled to the components of that arrayed storage device (i.e. the disk array (first memory device) and read/write caches (second memory device). The controller contains memory, which stores operational parameters and variables (p. 6, ¶ 67, p. 7, ¶ 72);
receive a command to read data from the first memory device (p. 6, ¶ 61-62).  The controller detects host read requests.  The requests are directed to the mass storage (first memory device);
program the [memory] to define a size of a buffer in the second memory device (p. 6, ¶ 67; p. 7, ¶ 72).  The write cache (buffer) and read cache (cache) sizes are adjusted (defined) by storing operational parameters (p. 6, ¶ 67) and/or a partition address variable (p. 7, ¶ 72);
wherein the size of the buffer in the second memory device is increased and the size of the cache in the second memory device is decreased in response to receiving the command to read the data in the first memory device (Figs. 7-8; p. 9, ¶ 97-99 and 107).  This limitation is new matter, and additionally directly contradicts another limitation (see § ix below); accordingly, Examiner interprets it using the older limitation of receiving a write command.  If there are a sufficient number of write commands are received to classify a workload as a write workload (in response to receiving the command to write), then the write cache (buffer) is increased and the read cache (cache) is decreased;
read the data associated with the command to read from the cache in response to receiving the command to read the data from the first memory device (p. 2, ¶ 20).  The read cache (cache) is used to prefetch data from the mass storage (first memory device) so that it can be read in response to a read command;
receive a command to write data in the first memory device (p. 6, ¶ 61-62).  The controller detects write commands (to write data in the first memory device);
program the [memory] to define the size of the buffer in the second memory device, wherein the size of the buffer in the second memory device is decreased and the size of the cache in the second memory device is increased in response to receiving the command to read the data from the first memory device; and (Figs. 7-8; p. 9, ¶ 97-99 and 107).  If a sufficient number of reads is received to classify a workload as a read workload (in response to receiving the command to read), the write cache (buffer) is decreased and the read cache (cache) is increased;
write the data associated with the command to write the data in the buffer in the second memory while accessing the first memory device in response to receiving the command to write the data in the first memory device (p. 6, ¶ 62).  The cache module can execute a write caching and destaging process, wherein data is written into the write cache (buffer in the second memory) while data is being destaged to the mass storage (while accessing the first memory device);
program the [memory] to define the size of the buffer in the second memory device, wherein the size of the buffer in the second memory device is increased and the size of the cache in the second memory device is decreased in response to the buffer in the second memory device being at a threshold capacity; and (Fig. 10; p. 10, ¶ 118).  The write buffer (buffer) is increased and the read buffer (cache) is decreased in response to the number of write buffer pages not being enough (at a threshold capacity);
determine a first application has spatial locality in response to data of the first application being stored sequentially or linearly; and program the [memory] to define the size of the buffer in the second memory device, wherein the size of the buffer in the second memory device is decreased and the size of that cache in the second memory device is increased in response to determining the first application has spatial locality and a host running the first application (p. 5, ¶ 50-51 and 55; p. 7, ¶ 79).  This limitation is new matter under 35 USC § 112(a), and is not given patentable weight.  Nonetheless, in the interest of furthering compact prosecution, Bearden discloses detecting that a workload (application) is sequential (has spatial locality as defined by Applicant) (p. 7, ¶ 79).  The host device (host) runs applications (i.e. a first application), which send requests to the arrayed storage device (p. 5, ¶ 50-51).  The requests from the host are grouped into workloads, which are used to define the size of the read/write buffers (i.e. increase buffer/decrease cache or increase cache/decrease buffer).  Accordingly, the memory is programmed to define the size of the buffer/cache in response to a host, which is running applications (including a first application).

As noted above, Bearden discloses storing operational parameters and partition address variable in memory.  However, Bearden does not explicitly specifically disclose 

DCJTech discloses a register, and program a register (lines 1-6).  Registers are a type of memory.

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory storing partition information of Bearden to store such data in a register, because DCJTech suggests that registers are the fastest type of memory, and accordingly, replacing memory with a register would improve speed.

Re claim 5, Bearden and DCJTech disclose the apparatus of claim 1, and Bearden further discloses that the controller includes a different cache (Fig. 3, NV RAM 326, volatile RAM 336).  The controller includes NVRAM and volatile RAM.  Either one can be considered the “cache”, and the other one can be considered a “different cache (p. 6, ¶ 63).

Re claim 6, Bearden and DCJTech disclose the apparatus of claim 1, and Bearden further discloses that the buffer is located on a memory array of the second memory device (Fig. 3).  The write cache (buffer) is located on an arrayed storage device, so it is located on a memory array.

Re claim 7, Bearden and DCJTech disclose the apparatus of claim 6, and Bearden further discloses that the memory array is a DRAM array (Fig. 3, volatile RAM 336).  The memory array storage includes volatile RAM (DRAM); accordingly, it is a “DRAM array”.

Re claim 8, Bearden discloses the following:
An apparatus comprising: a first memory array on a first memory device, the first memory array including a plurality of non-volatile memory The arrayed storage device (first/second memory array) includes mass storage such as a hard disk (non-volatile memory cells);
a second memory array on a second memory device, the second memory array including a plurality of volatile memory cells and the second memory device including a buffer and a cache (Figs. 3-4, read cache 420, write cache 418).  The cache (second memory device) is divided into a write cache (buffer) and a read cache (cache); this comprises volatile RAM (plurality of volatile memory cells);
a controller coupled to the first memory device and the second memory device, the controller comprising a [memory], wherein the controller is configured to: (Fig. 3, device controller 316(A)).  See claim 1 above;
receive a command to read data from the first memory device (p. 6, ¶ 61-62).  See claim 1 above;
program the [memory] to define a size of the buffer on the second memory device in response to the command to read data from the first memory device (p. 6, ¶ 67; p. 7, ¶ 72).  See claim 1 above;
wherein the size of the buffer one the second memory device is decreased in response to the command to read data from the first memory device  (Figs. 7-8; p. 9, ¶ 97-99 and 107).  See claim 1 above;
read data from the cache of the second memory device in response to the command to read data from the first memory device (p. 3, ¶ 29).  The read cache (cache) in the volatile RAM (second memory device) is read instead of the requested location in mass storage;
receive a command to write data in the first memory device (p. 6, ¶ 61-62).  See claim 1 above;
program the [memory] to define the size of the buffer in the second memory device, wherein the size of the buffer in the second memory device is decreased and the size of the cache in the second memory device is increased in response to receiving the command to read the data See claim 1 above;
program the [memory] to define the size of the buffer in the second memory device, wherein the size of the buffer in the second memory device is increased and the size of the cache in the second memory device is decreased in response to the buffer in the second memory device being at a threshold capacity; and (Fig. 10; p. 10, ¶ 118).  The write buffer (buffer) is increased and the read buffer (cache) is decreased in response to the number of write buffer pages not being enough (at a threshold capacity);
determine a first application has spatial locality in response to data of the first application being stored sequentially or linearly; and program the [memory] to define the size of the buffer in the second memory device, wherein the size of the buffer in the second memory device is decreased in response to determining the first application has spatial locality and a host running the first application (p. 5, ¶ 50-51 and 55; p. 7, ¶ 79).  See claim 1 above.

As noted above, Bearden discloses storing operational parameters and partition address variable in memory.  However, Bearden does not explicitly specifically disclose that the storage location of this data is a “register”.  Accordingly, Examiner has provided DCJTech.  

DCJTech discloses a register, and program the register (lines 1-6).  Registers are a type of memory.

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory storing partition information of Bearden to store such data in a register, because DCJTech suggests that registers are the fastest type of memory, and accordingly, replacing memory with a register would improve speed.

Re claim 10, Bearden and DCJTech disclose the apparatus of claim 8, and Bearden further discloses that the controller, the first memory array, and the second array are arranged independently in a first chip, a second chip, and a third chip (Fig. 3).  The controller, nonvolatile memory (first memory array) and volatile memory (second memory array) are on respective hardware (i.e. “chips”).

Examiner interprets “chip” to be a piece of hardware.  However, even assuming, arguendo, that the respective hardware were not separate “chips”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the memory system of Bearden and DCJTech to put the various hardware onto separate chips, because it would be a mere obvious design choice to make them separable (see MPEP § 2144.04).

Re claim 11, Bearden and DCJTech disclose the apparatus of claim 8, and Bearden further discloses that the first memory array and the second array are arranged in a first chip and the controller is arranged in a second chip (Fig. 3).  Examiner interprets “chip” to be a piece of hardware.  However, even assuming, arguendo, that the respective hardware were not separate “chips”, or grouped together on the same chip, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the memory system of Bearden and DCJTech to put the various hardware onto separate chips, or the same chips, because it would be a mere obvious design choice to make them separable/integral (see MPEP § 2144.04).

Re claim 13, Bearden and DCJTech disclose the apparatus of claim 8, and Bearden further discloses that the controller comprises a fifth memory array including a plurality of memory cells different in memory cell type from the plurality of memory cells of the second memory array and a fourth memory array (Fig. 3; p. 6, ¶ 63-65).  The remainder of the volatile RAM that is not read cache is a fifth memory array.  The cells of the volatile partitions (arrays) store different types of data, so they can be considered “different cell types”.  The fourth memory array can be any other memory in the arrayed storage device, including the disk drives or the remainder of the NV RAM.

Re claim 14, Bearden discloses the following:
A method, comprising: receiving a command to write a number of entries in a first memory device from a controller (Figs. 7-8; p. 9, ¶ 97-99 and 107).  The controller detects host requests and determines whether they are reads or writes (a command to store a number of entries) to the mass storage (first memory device), and uses this determination to classify a workload into a read or write workload;
write entries in a buffer in a second memory device while accessing the first memory device (p. 6, ¶ 62).  The cache module can execute a write caching and destaging process, wherein data is written into the write cache (buffer in the second memory) while data is being destaged to the mass storage (while accessing the first memory device);
wherein a size of the buffer is determined by a [memory] in the controller (pp. 3-4, ¶ 39; p. 6, ¶ 67; p. 7, ¶ 72).  The write cache (buffer) and read cache (cache) sizes are adjusted (defined) by storing operational parameters (p. 6, ¶ 67) and/or a partition address variable (p. 7, ¶ 72).  The operational parameters can be stored in the ROM of the controller (in the controller (pp. 3-4, ¶ 39);
wherein the [memory] increases the size of the buffer in response to receiving the command to write the number of entries in the first memory device (Figs. 7-8; p. 9, ¶ 97-99 and 107).  If there are a sufficient number of write commands are received to classify a workload as a write workload (in response to receiving the write command), then the write cache (buffer) is increased and the read cache (cache) is decreased.  If a sufficient number of reads is received to classify a workload as a read workload (in response to receiving the read command), the write cache (buffer) is decreased and the read cache (cache) is increased;
writing data in a cache in the second memory device, wherein a size of the cache is based on an amount of memory remaining in the second memory device that is not used as the buffer, wherein the cache writes data that is also written in the first memory device (Fig. 4; p. 2, ¶ 20).  The read cache (cache) is based on the cache memory that is not allocated to the write cache (buffer).  The read cache prefetches data that also exists on mass storage, in order to speed up read access (p. p. 2, ¶ 20);
programming the [memory] to define the size of the buffer, wherein the size of the buffer is increased in response to the buffer being at a threshold capacity; and (Fig. 10; p. 10, ¶ 118).  The write buffer (buffer) is increased and the read buffer (cache) is decreased in response to the number of write buffer pages not being enough (at a threshold capacity);
determine a first application has spatial locality in response to data of the first application being stored sequentially or linearly; and program the [memory] to define the size of the buffer in the second memory device, wherein the size of the buffer in the second memory device is decreased in response to determining the first application has spatial locality and a host running the first application (p. 5, ¶ 50-51 and 55; p. 7, ¶ 79).  See claim 1 above.

As noted above, Bearden discloses storing operational parameters and partition address variable in memory.  However, Bearden does not explicitly specifically disclose that the storage location of this data is a “register”.  Accordingly, Examiner has provided DCJTech.  

DCJTech discloses a register (lines 1-6).  Registers are a type of memory.

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory storing partition information of Bearden to store such data in a register, because DCJTech suggests that 

Re claim 20, Bearden discloses the following:
programming a [memory] in a controller to define a size of a first portion of a first memory device that is implemented as a buffer (pp. 3-4, ¶ 39; p. 6, ¶ 67; p. 7, ¶ 72).  The write cache (buffer) and read cache (cache) sizes are adjusted (defined) by storing operational parameters (p. 6, ¶ 67) and/or a partition address variable (p. 7, ¶ 72).  The operational parameters are stored in a ROM in the controller (pp. 3-4, ¶ 39);
wherein the controller writes data in the buffer while accessing the first memory device (p. 6, ¶ 62).  The controller controls executing a write caching and destaging process, wherein data is written into the write cache (buffer in the second memory) while data is being destaged to the mass storage (while accessing the first memory device);
wherein a size of a second portion of the first memory device that is implemented as a cache is defined in response to programming the [memory] to define the size of the first portion (p. 6, ¶ 7; p. 7, ¶ 72).  The read cache (cache) is partitioned from the overall amount of available cache; since the read cache does not receive space that is allocated to the write cache, it is defined in response to programming the first portion;
and wherein the controller writes data in the cache that is also written in a second memory device (p. 2, ¶ 20).  The controller controls the read cache (cache) to prefetch data from the mass storage (second memory device) to speed up read commands;
receiving a command to read data from the second memory device; (p. 9, ¶ 97-99).  Host commands are sent to the controller, and can be read commands or write commands; read commands are used to detect a read workload (p. 9, ¶ 97-99).  Furthermore, reads may be directed to mass storage (second memory device) but be serviced by the read cache (p. 3, ¶ 29);
reprogramming the [memory] to decrease the size of the buffer in response to receiving the command to read data from the memory, wherein programming the [register] to decrease the size of the buffer is based on the command to read data from the second memory device (Figs. 7-8; p. 9, ¶ 97-99 and 107).  If a sufficient number of reads is received to classify a workload as a read workload (in response to receiving the read command), in which data is to be read from the mass storage (second memory device), the write cache (buffer) is decreased and the read cache (cache) is increased;
reprogramming the [memory] to increase the size of the buffer in response to the buffer being at a threshold capacity; and (Fig. 10; p. 10, ¶ 118).  The write buffer (buffer) is increased and the read buffer (cache) is decreased in response to the number of write buffer pages not being enough (at a threshold capacity);
determining a first application has spatial locality in response to data of the first application being stored sequentially or linearly; and reprogramming the [memory] to decrease the size of the buffer in response to determining the first application has spatial locality and a host running the first application (p. 5, ¶ 50-51 and 55; p. 7, ¶ 79).  See claim 1 above.

As noted above, Bearden discloses storing operational parameters and partition address variable in memory.  However, Bearden does not explicitly specifically disclose that the storage location of this data is a “register”.  Accordingly, Examiner has provided DCJTech.  

DCJTech discloses a register, programming the register, and reprogramming the register (lines 1-6).  Registers are a type of memory.

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory storing partition 

	Re claim 22, Bearden and DCJTech disclose the method of claim 20, and Bearden further discloses that reprogramming the [memory] to decrease the size of the buffer increases the size of the second portion of memory that is implemented as the cache (Figs. 7-8; p. 9, ¶ 97-99 and 107).  When cache resizing increases the size of the write cache (buffer), it decreases the size of the read cache (cache), and vice versa.

	DCJTech discloses that memory can be implemented as a register.

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory storing partition information of Bearden to store such data in a register, because DCJTech suggests that registers are the fastest type of memory, and accordingly, replacing memory with a register would improve speed.

	Re claim 23, Bearden and DCJTech disclose the method of claim 20, and Bearden further discloses programming the [memory] to define the size of the first portion of memory that is implemented as the buffer is based on a threshold number of entries in the buffer (Fig. 10).  The size of the write cache (buffer) is compared to how many pages is enough (threshold); if it has not reached the threshold, then it continues to attempt to allocate more pages.

DCJTech discloses that memory can be implemented as a register.

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory storing partition information of Bearden to store such data in a register, because DCJTech suggests that 

Re claim 24, Bearden and DCJTech disclose the method of claim 20, and Bearden further discloses programming the [memory] to define the size of the first portion of memory that is implemented as the buffer is based on a block size (p. 1, ¶ 4; p. 6, ¶ 67; p. 7, ¶ 72).  The write cache (buffer) and read cache (cache) sizes are adjusted (defined) by storing operational parameters (p. 6, ¶ 67) and/or a partition address variable (p. 7, ¶ 72).  The buffer is also based on a page (block) size.

DCJTech discloses that memory can be implemented as a register.

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory storing partition information of Bearden to store such data in a register, because DCJTech suggests that registers are the fastest type of memory, and accordingly, replacing memory with a register would improve speed.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bearden in view of DCJTech, further in view of Roohparvar (US 2005/0273549 A1).

Re claim 4, Bearden and DCJTech disclose the apparatus of claim 1, but do not specifically disclose a density indication.

Roohparvar discloses that the controller is configured to program another register that indicates the density of the memory (p. 2, ¶ 29).  The controller programs a configuration register (another register) that indicates the density of the memory.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cache control of Bearden (combined with DCJTech) to have an indication of memory density, as in 

Re claim 16, Bearden and DCJTech disclose the apparatus of claim 14, but do not specifically disclose a density indication.

Roohparvar discloses programming the buffer in the first portion of the buffer/cache to define a density of the memory (p. 2, ¶ 29).  The controller programs the memory (buffer in the first portion of the memory) to indicate the density of the memory.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Bearden, DCJTech, and Roohparvar, for the reasons noted in claim 4 above.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1, 4-8, 10-11, 13-14, 16, 20, and 22-24 filed on 07/08/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
Re claims 1, 8, 14, and 20, Applicant argues that Bearden and DCJTech do not disclose to determine a first application has spatial locality in response to data of the first application being stored sequentially or linearly; and program the register to define the size of the buffer in the second memory device, wherein the size of the buffer in the second memory device is decreased and the size of the cache in the second memory device is increased in response to determining the first application has spatial locality and a host running the first application.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, as noted above, this newly amended limitation is rejected under 35 USC § 112(a) as new matter, because it is unsupported by the original claims and specification as filed; accordingly, it is not given patentable weight.  Second, even giving the limitation patentable weight, Bearden discloses detecting that a workload (application) is sequential (which means it has spatial locality according to Applicant’s definition), and resizing the cache/buffer partitions accordingly (p. 7, ¶ 79).
Re claims 4-7, 10-11, 13, 16, and 21-24, Applicant argues that the claims are allowable for the reasons argued in claims 1, 8, 14, and 20, above, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner's comments regarding claims 1, 8, 14, and 20, respectively.
Re all claims not specifically argued, Applicant is directed to Examiner’s claim rejections above.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 07/08/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Per the instant office action, claims 1, 4-8, 10-11, 13-14, 16, 20, and 22-24 have received an action on the merits and are subject to a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132